Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application 
	Claims 1-22 have been examined in this application. This communication is the first action on the merits. 

Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture. 
Per step 2A Prong One, Claim 8 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows: 	
generating a total impressions count by aggregating impression count data corresponding to a plurality of platforms;
 generating an estimated per-platform impression count by dividing the total impressions count by a number of the platforms; and 
utilize a number of platforms, deduplicated total audience size data, and the estimated per-platform impression count to estimate the deduplicated audience size of a first platform of the platforms.
As noted above, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods of Organizing Human Activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  That is - the limitations recited above describe the process of estimating a deduplicated audience size (i.e., a marketing activity). Thus, the claim recites an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Claim 8 recites the additional limitations of:
a processor to execute the steps of the method; 
a numerical solver utilized to estimated the deduplicated audience size; 
storing, by executing an instruction with the processor, the deduplicated audience size of the first platform in memory. 
The additional limitations when viewed individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, do not integrate the abstract idea into a practical application because each of the additional elements are recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), generally linking the use of the judicial exception to a particular technological environment, or insignificant extra-solution activity. Specifically, performing each of the steps “with a processor” is a mere instruction to implement the abstract idea on a computer and merely uses the computer as a tool to perform an abstract idea. Additionally, storing the deduplicated audience size of the first platform in memory only generally links the abstract idea to a particular technological environment or utilizes the computer as a tool to perform an abstract idea. Finally, utilizing a “numerical solver” to estimate the deduplicated audience size is recited at a high level of generality and merely utilizes a computer as a tool to perform the abstract idea (i.e., solving equations with an off-the shelf “commercial solver” – see Applicant’s specification paragraph [0059] “solver controller 308 to utilize numerical solvers (e.g., commercial solvers) to find solutions to equations”) and/or only adds insignificant extra-solution activity to the judicial exception. The claim is directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), only generally linking the use of the judicial exception to a particular technological environment, or insignificant extra-solution activity. The same analysis applies here in 2B, i.e., mere instructions to apply an exception is a particular technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Additionally, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, utilizing a numerical solver to estimate the deduplicated audience size does not amount to significantly more because utilizing numerical solvers to solve equations is well-understood routine and conventional activity in the field. Specifically, Examiner notes that Applicant’s own specification paragraph [0059] states “solver controller 308 to utilize numerical solvers (e.g., commercial solvers) to find solutions to equations.” The general use of commercial numerical solvers to solve equations is well-known in the art as evidenced by US Patent Publication Number 5884276 (“Zhu”) [col. 4, lines 39-44] which states “[a] typical solver known by those skilled in the art include commercial solvers such as Simplex, CPLEX, or Karmarker”; US Patent Application number 20200302098 (“Meshot”) paragraph [0053] which states “a function . . . that can be solved using traditional numerical solvers well-known in the art” and US Patent Application Publication Number 20210303704 paragraph [0022] (“Chen”) which states “[c]onventional optimization solvers, including commercial solvers, such as Cplex or Gurobi and open source software solvers, such as Solving Constraint Integer Programs (SCIP) are executed on top of general purpose Central Processing Units. These solvers can be delivered to users as a form of software package and executed within users' environment (i.e. on-premise environment).” Therefore, Examiner takes the position that simply using an off-the-shelf commercial numerical solver to solve equations to estimate a deduplicated audience size (see e.g., dependent claim 10) does not integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims). Therefore, independent apparatus claim 1; non-transitory computer readable storage medium claim 15; and server claim 22 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 8. The additional limitations (i.e., the communication interface to access impression count data and audience size data, arithmetic logic unit, solver controller, and memory recited in claim 1; the non-transitory computer-readable storage medium in processor in independent claim 15; and storage device, processor, and network in claim 22) add nothing of substance to the underlying abstract idea. Specifically, paragraph [0066] of Applicant’s specification states that “While an example manner of implementing the audience estimator 208 of FIG. 2 is illustrated in FIG. 3, one or more of the elements, processes and/or devices illustrated in FIG. 3 may be combined, divided, rearranged, omitted, eliminated and/or implemented in any other way. Further, the example communication interface 302, the example filter 304, the example arithmetic logic unit 306, the example solver controller 308, the example memory 310 and/or, more generally, the example audience estimator of FIG. 2 may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware. Therefore the claimed units, solver, and memory merely generally link the abstract idea to a particular technological environment (e.g., a processor and memory) to implement the abstract idea.
Dependent claims 2-7, 9-14, and 16-21 are rejected on a similar rational to the claims upon which they depend. Specifically:
Dependent claims 2, 9, and 16 only generally link the abstract idea to a particular technological environment (i.e. a networked computer to display data). 
Dependent claims 3-7, 10-14, and 17-21 only further narrow the abstract idea by specifying the audience estimation equation and/or the process of solving the equation.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-17, and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication Number 10313752 (“Rao”) in view of US Patent Application Publication Number 20190147461 (“Sheppard”) in view of US Patent Application Publication Number 20190220873 (“Sullivan”). 
Claims 1, 8, and 15
	As per claim 1, 8, and 15 Rao teaches an apparatus, method, and non-transitory computer readable medium for estimating a deduplicated audience size, the apparatus comprising: 
	a communication interface to ([col. 21, lines 13-15] “The processor platform of the illustrated example also includes an interface circuit.” And, ([col. 21, lines 37-40] “a communication device such as a transmitter, a receiver, a transceiver, a modem and/or network interface card to facilitate exchange of data with external machines.”); 
	access impression count data corresponding to a plurality of platforms ([col. 16, lines 45-49] “the number of impressions for media associated with the TV platform and the total digital platform, respectively.” And, [col. 4, line 62 – col. 5, line 5] “[t]o measure impressions of digital media (e.g., media including advertisements and/or programming), the total digital measurement entity 116 monitors online activities of its registered users and records impressions.”)  
access deduplicated total audience size data ([col. 8, lines 14-18] “the deduplicated total audience (DDTA) represents the total number of unique audience members exposed to the cross-platform media campaign.” And, [col. 14, lines 27-30] “The example audience manager 225 determines a deduplicated total audience by removing the duplicated audience from a total audience.”);
an arithmetic logic unit to ([col. 21, lines 13-15] “The processor platform of the illustrated example also includes an interface circuit.”): 
generate a total impressions count by aggregating the impression count data corresponding to the plurality of platforms ([col. 2, lines 50-55] “audience metrics may be aggregated over a period.” And, “obtain and record total digital audience metrics for digital media campaigns from the example total digital metrics calculator.” And, [col. 4, lines 5-10] “example TV metrics calculator 109 processes the TV impressions and determines TV audience metrics such as, for example, reach, audience size” And, And, [col. 5, lines 1-6] “total digital measurement entity 116 records the impressions of digital media in the example total digital user database 118.” And, [col. 5, lines 38-43] “the total digital metrics calculator 117 may process the digital impressions in the total digital user database 118 to determine total digital audience reach.”) 
estimate the deduplicated audience size of a first platform of the platforms ([col. 13, lines 55-60] “the audience manager 225 to estimate a deduplicated total audience (DDTA) for a cross-platform media campaign.” And, [col. 17, lines 63-65] “the duplication manager 130 may determine to estimate the deduplicated total audience (DDTA) for the media campaig.”);
memory to store the deduplicated audience size of the first platform ([col. 3, lines 55-65] “panel database 112 to store panel member information.” And, [col. 4, lines 60 – col. 5, lines 6] “the total digital measurement entity 116 of the illustrated example maintains a total digital user database 118 to store . . . the total digital measurement entity 116 monitors online activities of its registered users and records impressions against different digital media to which the digital audience members 110c are exposed. The example total digital measurement entity 116 records the impressions of digital media in the example total digital user database.”)
Rao does not explicitly teach but Sheppard teaches: 
generate an estimated per-platform impression count by dividing the total impressions count by a number of the platforms ([0019] “unique panelists had impressions on two platforms (e.g., five panelists had a total of 20 impressions on both television and desktop) and how those impressions were divided amongst those platforms (e.g., 13 of the 20 were on television and seven of the 20 were on desktop) but not know the likelihood of a panelist having a combination of impressions on a combination of platforms.” And, [0087] “dividing the six known marginal constraints into the 20 separate impression counts and unique audience sizes corresponding to each platform and combination of platforms.”). 
Therefore, it would have been obvious for Rao to include generate an estimated per-platform impression count by dividing the total impressions count by a number of the platforms as taught by Sheppard because the “creation of joint probability distributions allows for accurate estimations of media exposures of individual audience members across the platforms of interest” ([Sheppard 0019]). 
Rao teaches estimating a duplicated audience size but does not explicitly teach estimating the deduplicated audience size as follows as taught by Sullivan: 
a solver controller to: instruct a numerical solver to utilize the number of the platforms, the deduplicated total audience size data, and the estimated per-platform impression count to estimate the deduplicated audience size of a first platform of the platform ([0010] “the duplication factors for the second campaign and total exposure metrics corresponding to each individual media platform for the first campaign are used by a maximum entropy solver to estimate the duplication factors for the first campaign.” And, [0020] “the machine learning engine 102 includes transforming the sets of total exposure metrics and the sets of actual duplication factors to create a first reference media estimated duplication factor for a first combination of media platforms.” And, [0019] “machine learning engine 102 operates on an input set of total exposure metrics associated with individual media platforms for a query media campaign to predict a first set of estimated duplication factors for different possible combinations of media platforms.” And, [0018] “the sets of total exposure metrics represent total media exposure associated with individual media platforms (e.g., television, mobile, online, etc.).” And, [0053] “Ax=b, where x is a vector of size 2n, where n is the number of different combinations of the media platforms being considered (i.e. TV-only, TV+MBL only, TV+MBL+DSK, etc.).”).
Therefore, it would have been obvious to modify Rao and Sheppard to include a solver controller to: instruct a numerical solver to utilize the number of the platforms, the deduplicated total audience size data, and the estimated per-platform impression count to estimate the deduplicated audience size of a first platform of the platform as taught by Sullivan in order to “utilize numeric optimization techniques to ensure that any estimates that are produced satisfy a set of requirements” ([0051]) which “ensure[s] that the estimated duplication factors for the query campaign are self-consistent” ([0052]) and therefore create more reliable estimates. 

Claims 2, 9, and 16 
As per claims 2, 9, and 16 Rao does not explicitly teach but Sullivan teaches: 
	wherein the communication interface is to send the deduplicated audience size of the first platform to a customer computer via a network ([0062] “The example report generator generates a report identifying the total audience . . . For example, the report may include a deduplicated unique audience size for an advertisement of interest. The report . . . may subsequently be provided to a media campaign provider and/or another interested party . . . the report generator may display the report on a device via a webpage in a first state with a set of options.”).
Therefore, it would have been obvious to modify Rao, Sheppard, and Sullivan to include wherein the communication interface is to send the deduplicated audience size of the first platform to a customer computer via a network as taught by Sullivan in order to “utilize numeric optimization techniques to ensure that any estimates that are produced satisfy a set of requirements” ([0051]) which “ensure[s] that the estimated duplication factors for the query campaign are self-consistent” ([0052]) and therefore create more reliable estimates. 

Claims 3, 10, and 17
As per claim 3, 10, and 17, Rao does not explicitly teach but Sullivan teaches: 
	wherein the solver controller is to cause the numerical solver to solve an audience estimation equation to estimate the deduplicated audience size of the first platform ([0026] “To estimate the duplication rates for media platform combinations, the duplication factor calculator 110 determines total rates for each platform utilizing the below equations.”). 
Therefore, it would have been obvious to modify Rao, Sheppard, and Sullivan to include wherein the communication interface is to send the deduplicated audience size of the first platform to a customer computer via a network as taught by Sullivan in order to “utilize numeric optimization techniques to ensure that any estimates that are produced satisfy a set of requirements” ([0051]) which “ensure[s] that the estimated duplication factors for the query campaign are self-consistent” ([0052]) and therefore create more reliable estimates. 

Claims 5, 12, and 19
As per claims 5, 12, and 19 Rao does not explicitly teach but Sheppard teaches: 
wherein the solver controller is to cause the numerical solver to solve an audience estimation equation to estimate the deduplicated audience size of the first platform based on Shannon entropy and LaGrange multipliers ([0029] “allowing for the estimated values for q to be calculated directly by solving for the exponential Lagrange multipliers . . . These values of q represent the values q that satisfy the principle of maximum entropy.”  And, [0091] “solving the system of equations analytically yields a value for each of the seven exponential Lagrange multipliers.” And, [0110] “the probability distribution generator 606 evaluates the modified equation set (24) to solve for the multipliers (e.g., the exponential Lagrange factors.”).
Therefore, it would have been obvious for to modify Rao, Sheppard, and Sullivan to include generate an estimated per-platform impression count by dividing the total impressions count by a number of the platforms as taught by Sheppard because the “creation of joint probability distributions allows for accurate estimations of media exposures of individual audience members across the platforms of interest” ([Sheppard 0019]).


Claims 6, 13, and 20
As per claim 6, 13, and 20 Rao does not explicitly teach but Sullivan teaches: 
	wherein the solver controller is to cause the numerical solver to select a first estimated value for the deduplicated audience size of the first platform, and in response to the first estimated value for the deduplicated audience size of the first platform not satisfying an audience estimation equation, select a second estimated value for the deduplicated audience size ([0051] “max entropy engine utilizes numeric optimization techniques to ensure that any estimates that are produced satisfy a set of requirements.” And, [0052] “the max entropy engine may determine that there are 3 types of requirements to be satisfied by the final set of estimated duplication factors determined for the query campaign from the selected reference campaign's duplication factors: consistent requirements, logical requirements, and deviation requirements.” And, [0053] “a solution to be consistent with other estimated duplication factors, the linear system Ax=b provides the corresponding constraint to be satisfied.” And, [0054] “The logical requirements serve to ensure that the estimated duplication factors are self-consistent. For example, no media platforms can be less than zero, or greater than 100% of the universe estimate.” Examiner notes that estimated values less than zero or greater than 100% will not satisfy the audience estimation equation and the system will select a second estimated value that satisfies all the constraints.).
Therefore, it would have been obvious to modify Rao, Sheppard, and Sullivan to include wherein the solver controller is to cause the numerical solver to select a first estimated value for the deduplicated audience size of the first platform, and in response to the first estimated value for the deduplicated audience size of the first platform not satisfying an audience estimation equation, select a second estimated value for the deduplicated audience size as taught by Sullivan in order to “utilize numeric optimization techniques to ensure that any estimates that are produced satisfy a set of requirements” ([0051]) which “ensure[s] that the estimated duplication factors for the query campaign are self-consistent” ([0052]) and therefore create more reliable estimates. 

Claims 7, 14, and 21
As per claims 7, 14, and 21 Rao does not explicitly teach but Sullivan teaches:
wherein the solver controller is to compare the total impressions count to the deduplicated total audience size, and verify a logical consistency of the deduplicated audience size in response to the total impressions count being equal to or greater than the deduplicated total audience size ([0052] “the max entropy engine may determine that there are 3 types of requirements to be satisfied by the final set of estimated duplication factors determined for the query campaign from the selected reference campaign's duplication factors: consistent requirements, logical requirements.” And, [0052] “consistent requirements ensure that the estimated duplication factors for the query campaign “add up” to the total exposure metrics.” And, [0054] “The logical requirements serve to ensure that the estimated duplication factors are self-consistent. For example, no media platforms can be less than zero, or greater than 100% of the universe estimate.”). 
Therefore, it would have been obvious to modify Rao, Sheppard, and Sullivan to include wherein the solver controller is to compare the total impressions count to the deduplicated total audience size, and verify a logical consistency of the deduplicated audience size in response to the total impressions count being equal to or greater than the deduplicated total audience size as taught by Sullivan in order to “utilize numeric optimization techniques to ensure that any estimates that are produced satisfy a set of requirements” ([0051]) which “ensure[s] that the estimated duplication factors for the query campaign are self-consistent” ([0052]) and therefore create more reliable estimates. 

Claim 22
	As per claim 22 Rao teaches a server to distribute first instructions on a network, the server comprising: 
	at least one storage device including second instructions ([col. 15, lines 1-5] “tangible computer readable storage device.” And, [col. 3, lines 55-65] “panel database 112 to store panel member information.” And, [col. 4, lines 60 – col. 5, lines 6] “the total digital measurement entity 116 of the illustrated example maintains a total digital user database 118 to store . . . the total digital measurement entity 116 monitors online activities of its registered users and records impressions against different digital media to which the digital audience members 110c are exposed. The example total digital measurement entity 116 records the impressions of digital media in the example total digital user database.”).
at least one processor to execute the second instructions to transmit the first instructions over the network, the first instructions, when executed, to cause at least one device to ([col. 21, lines 13-15] “The processor platform of the illustrated example also includes an interface circuit.” And, ([col. 21, lines 37-40] “a communication device such as a transmitter, a receiver, a transceiver, a modem and/or network interface card to facilitate exchange of data with external machines.”);
access impression count data corresponding to a plurality of platforms ([col. 16, lines 45-49] “the number of impressions for media associated with the TV platform and the total digital platform, respectively.” And, [col. 4, line 62 – col. 5, line 5] “[t]o measure impressions of digital media (e.g., media including advertisements and/or programming), the total digital measurement entity 116 monitors online activities of its registered users and records impressions.”)  
access deduplicated total audience size data ([col. 8, lines 14-18] “the deduplicated total audience (DDTA) represents the total number of unique audience members exposed to the cross-platform media campaign.” And, [col. 14, lines 27-30] “The example audience manager 225 determines a deduplicated total audience by removing the duplicated audience from a total audience.”);
generate a total impressions count by aggregating the impression count data corresponding to the plurality of platforms ([col. 2, lines 50-55] “audience metrics may be aggregated over a period.” And, “obtain and record total digital audience metrics for digital media campaigns from the example total digital metrics calculator.” And, [col. 4, lines 5-10] “example TV metrics calculator 109 processes the TV impressions and determines TV audience metrics such as, for example, reach, audience size” And, And, [col. 5, lines 1-6] “total digital measurement entity 116 records the impressions of digital media in the example total digital user database 118.” And, [col. 5, lines 38-43] “the total digital metrics calculator 117 may process the digital impressions in the total digital user database 118 to determine total digital audience reach.”) 
estimate the deduplicated audience size of a first platform of the platforms ([col. 13, lines 55-60] “the audience manager 225 to estimate a deduplicated total audience (DDTA) for a cross-platform media campaign.” And, [col. 17, lines 63-65] “the duplication manager 130 may determine to estimate the deduplicated total audience (DDTA) for the media campaig.”);
store the deduplicated audience size of the first platform in memory ([col. 3, lines 55-65] “panel database 112 to store panel member information.” And, [col. 4, lines 60 – col. 5, lines 6] “the total digital measurement entity 116 of the illustrated example maintains a total digital user database 118 to store . . . the total digital measurement entity 116 monitors online activities of its registered users and records impressions against different digital media to which the digital audience members 110c are exposed. The example total digital measurement entity 116 records the impressions of digital media in the example total digital user database.”).
Rao does not explicitly teach but Sheppard teaches: 
generate an estimated per-platform impression count by dividing the total impressions count by a number of the platforms ([0019] “unique panelists had impressions on two platforms (e.g., five panelists had a total of 20 impressions on both television and desktop) and how those impressions were divided amongst those platforms (e.g., 13 of the 20 were on television and seven of the 20 were on desktop) but not know the likelihood of a panelist having a combination of impressions on a combination of platforms.” And, [0087] “dividing the six known marginal constraints into the 20 separate impression counts and unique audience sizes corresponding to each platform and combination of platforms.”). 
Therefore, it would have been obvious for Rao to include generate an estimated per-platform impression count by dividing the total impressions count by a number of the platforms as taught by Sheppard because the “creation of joint probability distributions allows for accurate estimations of media exposures of individual audience members across the platforms of interest” ([Sheppard 0019]). 
Rao teaches estimating a duplicated audience size but does not explicitly teach estimating the deduplicated audience size as follows as taught by Sullivan: 
instruct a numerical solver to utilize the number of the platforms, the deduplicated total audience size data, and the estimated per-platform impression count to estimate the deduplicated audience size of a first platform of the platform ([0010] “the duplication factors for the second campaign and total exposure metrics corresponding to each individual media platform for the first campaign are used by a maximum entropy solver to estimate the duplication factors for the first campaign.” And, [0020] “the machine learning engine 102 includes transforming the sets of total exposure metrics and the sets of actual duplication factors to create a first reference media estimated duplication factor for a first combination of media platforms.” And, [0019] “machine learning engine 102 operates on an input set of total exposure metrics associated with individual media platforms for a query media campaign to predict a first set of estimated duplication factors for different possible combinations of media platforms.” And, [0018] “the sets of total exposure metrics represent total media exposure associated with individual media platforms (e.g., television, mobile, online, etc.).” And, [0053] “Ax=b, where x is a vector of size 2n, where n is the number of different combinations of the media platforms being considered (i.e. TV-only, TV+MBL only, TV+MBL+DSK, etc.).”).
Therefore, it would have been obvious to modify Rao and Sheppard to include instruct a numerical solver to utilize the number of the platforms, the deduplicated total audience size data, and the estimated per-platform impression count to estimate the deduplicated audience size of a first platform of the platform as taught by Sullivan in order to “utilize numeric optimization techniques to ensure that any estimates that are produced satisfy a set of requirements” ([0051]) which “ensure[s] that the estimated duplication factors for the query campaign are self-consistent” ([0052]) and therefore create more reliable estimates. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication Number 20170004537 (“Otto”) discloses a de-duplication approach to estimate market share based on advertisement impression data
US Patent Publication Number 20190304205 (“Sheppard”) discloses a system of equations that are numerically solved for the different Lagrange multipliers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622                        

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622